Citation Nr: 1632102	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension.

2.  Entitlement to a rating greater than 10 percent for residuals of a hemangioma excision of the right upper back.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A travel board hearing was held in February 2016 before the undersigned Veterans Law Judge.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a rating greater than 10 percent for residuals of a hemangioma excision of the right upper back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether current erectile dysfunction is proximately due to or the result of service-connected hypertension.  




CONCLUSION OF LAW

Erectile dysfunction is secondary to service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In November 2009, VA denied entitlement to service connection for erectile dysfunction.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records are negative for complaints or findings of erectile dysfunction and the claims folder contains a negative VA opinion on direct service connection.  See April 2015 VA opinion.  The Veteran does not, however, assert his disorder began during service or is otherwise related to service; rather, he contends that his erectile dysfunction is secondary to service-connected hypertension and associated medications.   

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence of record shows a current diagnosis of erectile dysfunction and the Veteran is service-connected for essential hypertension.  The issue in this case involves nexus.  

A June 2009 statement from a private physician, Dr. V.N., indicates the Veteran has erectile dysfunction of organic etiology.  

A June 2010 statement from the Veteran's VA primary care physician indicates the Veteran has difficult to control hypertension and has required at least three medications, which in turn has caused the adverse side effect of erectile dysfunction.  The physician, Dr. D.J., stated that it was "at least as likely as not that both his hypertension and the medications being used to treat his service-connected hypertension are contributing to his erectile dysfunction."  

The Veteran underwent a VA examination in January 2011.  The examiner stated that the Veteran's hypertension medications were not those that typically cause erectile dysfunction and that he had premature ejaculations, which was an uncommon complaint in those with erectile dysfunction.  The Veteran also had moderate testicular atrophy with a low normal testosterone level, suggesting that an endocrine etiology was likely a contributing factor.  As a result, the examiner was unable to resolve the issue of whether the erectile dysfunction was caused by or the result of service-connected hypertension without resorting to mere speculation.  

The Veteran underwent a VA genitourinary examination in April 2015.  The examiner indicated that the etiology of the condition was "unknown".

The Veteran submitted a statement from a private physician, Dr. S.C., dated February 1, 2016.  The physician stated that they performed salivary nitric oxide testing and found that the levels were low.  Low nitric oxide means diminished arterial vasodilation, which contributes to both hypertension and erectile dysfunction.  The physician further stated:

It is my opinion that the [erectile dysfunction] symptoms he has had for a long time are related to the hypertension and underlying physiological imbalances, including the now documented nitric oxide deficiency.  This also explains why he responds to [erectile dysfunction] drugs, which enhance nitric oxide.  

Another statement from the Veteran's VA primary care physician dated February 4, 2016 indicates "it is more likely than not that the erectile dysfunction is caused by both his hypertension and/or the medications he uses to treat his hypertension."  

On review, the claims folder contains evidence both for and against the claim.  Resolving reasonable doubt in the Veteran's favor, current erectile dysfunction is secondary to service-connected hypertension.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for erectile dysfunction is granted.  


REMAND

In November 2009, the RO continued a 10 percent rating for status post excision of a right upper back hemangioma.  The Veteran disagreed with the decision and perfected this appeal.  

On VA examination in June 2009, the examiner indicated that the right posterior paraspinal mass was likely to be either a recurrence or an extension of the previously excised mass.  The diagnoses were right posterior back scar with no apparent functional impairment; and right posterior back mass, for further diagnosis.  

A June 2010 letter from the Veteran's VA primary care physician indicates that the mass excised during service was apparently not completely excised and has been gradually increasing in size.  The Veteran reported a feeling of pressure with occasional focal pain in the back with motion and these sensations were gradually increasing.  The Veteran was requesting his rating be increased based on the progression of the problem.  

The Veteran underwent a VA examination to address the severity of his service-connected disability in January 2011.  At that time, the diagnosis was superficial, asymptomatic scar right back residual from hemangioma surgery.  

A statement of the case was furnished on this issue in January 2012.  Since that time additional relevant VA treatment records have been added to the record.  A remand is needed for the RO to consider this evidence in the first instance.  

In reviewing the VA records, the Veteran is shown to have a right paraspinal mass for which he has undergone biopsies as well as chemoembolization in June 2011.  It appears that the residuals of the in-service hemangioma removal may encompass more than scarring.  

In his March 2012 VA Form 9, the Veteran reported that he has numbness in his back and needle point pain.  He reported that the lump is getting bigger and becoming more firm.  At the hearing, the Veteran testified that he continues to have pain.

Considering the Veteran's contentions, as well as the length of time since the last compensation examination, the Board finds that additional examination is necessary.  See 38 C.F.R. § 3.327 (2015).  Updated VA records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to obtain relevant VA medical records for the period from March 2015 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine all residuals associated with the hemangioma excision of the right upper back.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of disability.  The examiner is requested to identify all residuals of the previous excision, to include any recurrence or extension of the previous mass.  Any scarring or impairment of function must be addressed.  A complete rationale for any opinions expressed must be provided.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, readjudicate the claim of entitlement to a rating greater than 10 percent for residuals of a hemangioma excision of the right upper back.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


